                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GERALD NUNN, et al.,                               Case No. 18-cv-03862-WHO
                                                        Plaintiffs,
                                   8
                                                                                            ORDER GRANTING DEFENDANT
                                                 v.                                         JPMORGAN CHASE BANK, N.A.’S
                                   9
                                                                                            MOTION TO DISMISS; GRANTING
                                  10     STATE OF CALIFORNIA; JPMORGAN                      PLAINTIFFS' MOTION TO DISMISS
                                         CHASE BANK, N.A.,                                  THE STATE OF CALIFORNIA;
                                  11                                                        DENYING THE STATE OF
                                                        Defendants.                         CALIFORNIA'S MOTION TO DISMISS
                                  12                                                        AS MOOT
Northern District of California
 United States District Court




                                  13                                                        Re: Dkt. Nos. 31, 35, 44

                                  14

                                  15          Plaintiffs Gerald and Judith Nunn seek injunctive and declaratory relief to stop an unlawful

                                  16   detainer (UD) proceeding against them in the Superior Court of Napa County by defendant JP

                                  17   Morgan Chase Bank, N.A. (Chase), claiming that the expedited procedures under California’s UD
                                  18   laws deprive them, and other mortgagors, of the ability to challenge in the unlawful detainer the

                                  19   Nunns’ right to title, in large part because the compressed-time schedule for hearing motions in the

                                  20   UD process do not allow for discovery and that this deprives them of equal protection under the

                                  21   federal and California constitutions. Id. The Nunns originally sued the State of California as well,

                                  22   but now moves to dismiss it, which I grant.

                                  23          This leaves Chase, which moves to dismiss. As I explained to the Nunns when I denied

                                  24   their motion for a temporary restraining order, the Anti-Injunction Act, 28 U.S.C. § 2283,

                                  25   precludes the relief they seek. And Chase is not a state actor, so constitutional claims do not lie

                                  26   against it. Oral argument is not necessary. None of the Nunns’ claims survive against Chase and
                                  27   their case is dismissed. While I am skeptical that amendment can save this case, I will allow one
                                  28   within ten days of the date of this order. The hearing and Case Management Conference set for
                                   1   November 7, 2018 are vacated.

                                   2                                             BACKGROUND

                                   3          The Nunns’ alleged harm and concern over California’s unlawful detainer statutes arises

                                   4   from the foreclosure on their property in Napa County (Property). Id. ¶¶ 13, 27. Title to the

                                   5   Property was transferred through a trustee’s deed upon sale following the foreclosure to Chase, but

                                   6   the Nunns still reside in the Property. Id. ¶¶ 15, 27. They filed a complaint for Wrongful

                                   7   Foreclosure, to Quiet Title, and for other related actions in the Superior Court for Napa County

                                   8   (Civil Case). Id. ¶ 33. That case is still pending. Id.1

                                   9          On February 26, 2018, Chase filed “actions” for unlawful detainer in Napa County

                                  10   Superior Court. Id. ¶ 34. Those actions are still pending.2 The Nunns allege that their civil and

                                  11   constitutional rights are being violated by the summary UD proceedings that prohibit them from

                                  12   filing a cross complaint or otherwise contesting Chase’s right to title. Id. ¶¶ 37, 40.
Northern District of California
 United States District Court




                                  13          The Nunns filed suit in this court on June 27, 2018. On August 27, 2018, I denied their

                                  14   request for a temporary restraining order and for injunctive relief, finding that the Anti-Injunction

                                  15   Act, 28 U.S.C. § 2283, prevented me from enjoining the UD proceedings and that there was no

                                  16   other basis in law to enjoin the State of California, through the Napa County Superior Court, from

                                  17   proceeding with the UD case. Order Denying Temporary Restraining Order and Injunctive Relief

                                  18   [Dkt. No. 30] at 3-4. With regards to Chase, I found that it was not responsible for the existence

                                  19   of the allegedly unconstitutional UD statutes and that Chase did not become a state actor, liable for

                                  20   constitutional violations, simply by utilizing existing statutory remedies. Id. at 4.

                                  21

                                  22   1
                                         Chase asks me to take Judicial Notice of the various recorded documents related to the non-
                                  23   judicial foreclosure and documents filed in and the docket of the Civil Case. [Dkt. No. 32]. That
                                       request is GRANTED. The Nunns also ask me to take Judicial Notice of various filings in the
                                  24   Civil Case, as well as several filings by their attorney in other cases. [Dkt. No. 42]. Although the
                                       relevance of the fillings related to other lawsuits involving their attorney is unclear, plaintiffs’
                                  25   request is also GRANTED. See, e.g., Galvez v. Wells Fargo Bank, N.A., 17-CV-06003-JSC, 2018
                                       WL 2761917, at *1 (N.D. Cal. June 7, 2018) (“Courts in this District regularly take judicial notice
                                  26   of publicly recorded documents related to real property, including deeds of trust, assignments and
                                       substitutions thereto, trustee’s deeds upon sale, rescissions of notices of default, and elections to
                                  27   sell under a deed of trust.”).
                                       2
                                  28    According to the Nunns, a trial date has been set in the UD proceedings. Opposition [Dkt. No.
                                       41] at 15. They have not stated what day the trial is to be held.
                                                                                        2
                                   1            The State of California and Chase filed separate motions to dismiss. [Dkt. Nos. 31, 35].

                                   2   The Nunns then moved to voluntarily dismiss the State of California pursuant to Federal Rule of

                                   3   Civil Procedure 41(a)(1)(A)(i). [Dkt. No. 44].

                                   4                                           LEGAL STANDARD

                                   5            Under Federal Rule of Civil Procedure 12(b)(6), a district court must dismiss a complaint

                                   6   if it fails to state a claim upon which relief can be granted. To survive a Rule 12(b)(6) motion to

                                   7   dismiss, the plaintiff must allege “enough facts to state a claim to relief that is plausible on its

                                   8   face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is facially plausible when

                                   9   the plaintiff pleads facts that “allow the court to draw the reasonable inference that the defendant

                                  10   is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation

                                  11   omitted). There must be “more than a sheer possibility that a defendant has acted unlawfully.” Id.

                                  12   While courts do not require “heightened fact pleading of specifics,” a plaintiff must allege facts
Northern District of California
 United States District Court




                                  13   sufficient to “raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555, 570.

                                  14            In deciding whether the plaintiff has stated a claim upon which relief can be granted, the

                                  15   court accepts the plaintiff’s allegations as true and draws all reasonable inferences in favor of the

                                  16   plaintiff. Usher v. City of Los Angeles, 828 F.2d 556, 561 (9th Cir. 1987). However, the court is

                                  17   not required to accept as true “allegations that are merely conclusory, unwarranted deductions of

                                  18   fact, or unreasonable inferences.” In re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir.

                                  19   2008).

                                  20            If the court dismisses the complaint, it “should grant leave to amend even if no request to

                                  21   amend the pleading was made, unless it determines that the pleading could not possibly be cured

                                  22   by the allegation of other facts.” Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000). In making

                                  23   this determination, the court should consider factors such as “the presence or absence of undue

                                  24   delay, bad faith, dilatory motive, repeated failure to cure deficiencies by previous amendments,

                                  25   undue prejudice to the opposing party and futility of the proposed amendment.” Moore v. Kayport

                                  26   Package Express, 885 F.2d 531, 538 (9th Cir. 1989).

                                  27
                                  28
                                                                                           3
                                   1                                              DISCUSSION

                                   2   I. MOTION TO DISMISS THE STATE OF CALIFORNIA

                                   3          The Nunns have moved to voluntarily dismiss the State of California pursuant to Federal

                                   4   Rule of Civil Procedure 41. [Dkt. No. 44]. The rule states that a “plaintiff may dismiss an action

                                   5   without a court order by filling . . . a notice of dismissal before the opposing party serves either an

                                   6   answer or a motion for summary judgment . . . .” Fed. R. Civ. P. 41(a)(1)(A)(i). Although the

                                   7   Nunns needed only to have filed a notice, rather than a motion, I grant their motion since the State

                                   8   of California has neither filed an answer nor a motion for summary judgment in this matter. The

                                   9   State of California’s motion to dismiss is denied as moot. [Dkt. No. 35].

                                  10   II. THE ANTI-INJUNCTION ACT

                                  11          Chase argues that the Anti-Injunction Act prohibits me from enjoining the pending Civil

                                  12   Case and unlawful detainer proceedings. Chase’s Motion to Dismiss (“Mot.”) [Dkt. No. 31] at 5-
Northern District of California
 United States District Court




                                  13   6. In their opposition, the Nunns do not dispute the applicability of the Anti-Injunction Act to

                                  14   their complaint. In fact, they do not address the Anti-Injunction Act at all. Instead, the Nunns

                                  15   make only generalized arguments related to their right to challenge an allegedly constitutionally

                                  16   defective statute, that they are entitled to equal protection under the law, that they are guaranteed

                                  17   adequate procedural due process, and that their claim is ripe. Id.

                                  18          As discussed in my order denying the TRO, the Anti-Injunction Act, 28 U.S.C. § 2283,

                                  19   “prevents a federal court from enjoining the ‘proceedings in a State court except as expressly

                                  20   authorized by Act of Congress, or where necessary in aid of its jurisdiction, or to protect or

                                  21   effectuate its judgments.’” Sandpiper Village Condo. Ass'n., Inc. v. Louisiana-P. Corp., 428 F.3d

                                  22   831, 842 (9th Cir. 2005) (quoting 28 U.S.C. § 2283). “Rooted firmly in constitutional principles,

                                  23   the Act is designed to prevent friction between federal and state courts by barring federal

                                  24   intervention in all but the narrowest of circumstances.” Id. Numerous courts in this District have

                                  25   concluded that “the Anti–Injunction Act, 28 U.S.C. § 2283, prohibits a federal district court from

                                  26   issuing an injunction staying unlawful detainer proceedings in state court.” Gray v. La Salle Bank

                                  27   NA, 13-CV-03692-LHK, 2013 WL 4711672, at *2 (N.D. Cal. Aug. 30, 2013) (collecting cases).

                                  28          None of the three narrow exceptions to the Anti-Injunction Act exist here. There is no
                                                                                          4
                                   1   express authorization by Congress to enjoin UD proceedings and there is no federal court

                                   2   judgment that needs protecting. The jurisdiction exception applies in limited circumstances not

                                   3   applicable here. See Gray, 2013 WL 4711672, at *2 (jurisdiction exception applicable to in rem

                                   4   proceedings where subsequent state court proceedings might interfere with previously filed federal

                                   5   court jurisdiction over a res, in cases of advanced federal in personam litigation, or where a case is

                                   6   removed from state court).

                                   7          Further, Chase, the only remaining defendant, is not responsible for the existence of the

                                   8   allegedly unconstitutional UD statutes, so there is no basis on which to enjoin its actions. The

                                   9   Nunns’ request for injunctive relief is prohibited as a matter of law. No amendment could cure

                                  10   this, so Chase’s motion to dismiss the Nunns’ request for injunctive relief on this theory is granted

                                  11   with prejudice.

                                  12   III. CHASE IS NOT A STATE ACTOR
Northern District of California
 United States District Court




                                  13          Chase argues that claims for violations of either the federal or California constitutions may

                                  14   only be brought against state actors, and as Chase is not a state actor, the Nunns’ claim for

                                  15   declaratory relief must be dismissed. Mot. at 7-8. As with the Anti-Injunction Act issue, the

                                  16   Nunns do not address the state action requirement in their opposition.

                                  17          To state a claim under the due process clause, a claimant must show that some government

                                  18   action deprived him or her of life, liberty, or property. See Lugar v. Edmondson Oil Co., Inc., 457

                                  19   U.S. 922, 937 (1982) (requiring that the allegedly offending person is a state actor, either “because

                                  20   he is a state official, because he has acted together with or has obtained significant aid from state

                                  21   officials, or because his conduct is otherwise chargeable to the state.”) “[T]here must exist a

                                  22   sufficiently close nexus between the government and the challenged action of the private entity so

                                  23   that the action of the latter may be fairly treated as that of the government itself.” Rank v. Nimmo,

                                  24   677 F.2d 692, 701 (9th Cir.1982) (internal quotations omitted). Generally, private parties do not

                                  25   act under color of state law. Price v. Hawaii, 939 F.2d 702, 707–08 (9th Cir. 1991).

                                  26          Chase does not become a state actor (and potentially liable for constitutional violations)

                                  27   simply by utilizing existing statutory remedies. See, e.g., Wells Fargo Bank, NA v. Hunt, C-10-

                                  28   04965 JCS, 2011 WL 445801, at *4 (N.D. Cal. Feb. 3, 2011) (Wells Fargo “not a state actor and
                                                                                          5
                                   1   its conduct in connection with the unlawful detainer at issue here was not taken ‘under color of

                                   2   law,’ as is required to state a claim for a violation of procedural due process rights guaranteed by

                                   3   the Fourteenth Amendment.”); see also Garfinkle v. Super. Ct., 21 Cal. 3d 268, 281 (1978)

                                   4   (“California's nonjudicial foreclosure procedure does not constitute state action and is therefore

                                   5   immune from the procedural due process requirements of the federal Constitution.”).

                                   6           As a matter of law, the Nunns’ UD case cannot form the basis of a constitutional claim

                                   7   against Chase because no state action is implicated by Chase’s conduct. I grant Chase’s motion to

                                   8   dismiss their claims for declaratory relief on this theory with prejudice. No amendment could cure

                                   9   this defect.3

                                  10   IV. THE NUNNS’ REQUEST TO AMEND THEIR COMPLAINT

                                  11           In their opposition, the Nunns seek leave to amend their complaint after dismissing the

                                  12   State of California. Oppo. 7. They state that they would like to “add further factual allegations of
Northern District of California
 United States District Court




                                  13   the deprivation of their constitutional rights, as well as bring these claims under Fed. Rule 5.1, as a

                                  14   constitutional challenge to a State Statute.” Id. Although I am deeply skeptical that any claim

                                  15   along the lines that have been pleaded can succeed, given the liberal rules concerning amendment

                                  16   I grant them leave to amend.

                                  17                                             CONCLUSION

                                  18           Chase’s motion to dismiss the complaint is granted without prejudice. If the Nunns in

                                  19   good faith can allege facts to overcome the defects in their complaint as identified in this order,

                                  20   they may file an amended complaint on or before Wednesday, November 12, 2018. The State of

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27           Chase also argues that the Nunns’ claims are not ripe. As those claims for relief have
                                               3

                                  28   been dismissed with prejudice, there is no need to address that issue.

                                                                                          6
                                   1   California is dismissed without prejudice, and its motion denied as moot, in light of the Nunns’

                                   2   motion.

                                   3   IT IS SO ORDERED.

                                   4   Dated: November 1, 2018

                                   5                                                               ______________________
                                                                                                   William H. Orrick
                                   6                                                               United States District Judge
                                   7

                                   8

                                   9
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                        7
